The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,309,901 in view of Holub (US 2006/0280360, newly cited and applied). Although the claims at issue are not identical, they are not patentably distinct from each other because some claims such as claims 1 and 5-6 are of a scope the is broader than corresponding patented claims 1, 7 and 10 respectively, except with respect to the calibration data being stored in a database for subsequent use being accessible by a network.  Holub teaches color calibration of displays.  Paragraph [0287] teaches that a profile server (316) at Node N (312) may consist of a multiprocessor or locally networked array of processors or high performance workstation processor whose performance may be enhanced by special-purpose hardware.  The exact architecture (such as RISC or CISC, MIMD or SIMD) is not critical, but needs to provide the capacity to compute quickly color transformation mappings, gamut operations, etc.  Any of the processors in the network may have this capability or none may.  However, the more responsive the network is in development and modification of Virtual Proof constituents, the more useful it can be.  Disk storage or memory (321) represents centralized storage of current and historical constituents, which may be shared by one or more nodes on the network.  The profile server further provides a database which stores calibration data for rendering devices of the network, such as color profiles (inter-device color translation files), or data needed to generate such profiles.  Paragraph [0414] teaches that a system similar to the Profile Server 316 discussed earlier in connection with figure. 22 may be provided to assist in using the handset camera as a calibrator.  This system, referred to hereinafter as the Calibrator Camera Server, may represent a computer server system at a network addressable site, such as via the Internet or World Wide Web.  The Calibration Camera Server has memory storing a database of the sensor spectral sensitivities for different sensors, and video display color properties needed for accurate calibration for different color displays or other color rendering devices.  Such Calibration Camera Server may perform the underlying computations of color transformations, discussed later.  The accuracy of the color transformations desired dictates the accuracy and the methods required in preparing them.  Either the handset (via a wireless network connection), or the color device to be calibrated (e.g., via a NIC, modem, or other network interfacing means) may be provided with network access for enabling connection to the Calibration Camera Server to query for desired information from the database.  The Calibration Camera Server may also be part of the Profile Server 316.  Thus it would have been obvious to the person of ordinary skill in the art to make the claimed database available on a network such as the internet and/or world wide web as taught by Holub since it would have allowed access at locations at which one would desire to use the calibration database as taught/shown by Holub.  
Claims 7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,309,901 in view of Suh (US 4,352,059, newly applied) as described above. Although the claims at issue are not identical, they are not patentably distinct from each other because some claims such as claim 7 is of a scope the is equivalent to corresponding patented claim 12, except with respect to the step of repeating the drying operation until the moisture content level corresponds to a satisfactory level.  In the patent Suh describes a method for determining the moisture content of a dielectric material.  Column 1, lines 33-39 teach that in the polymer processing industry both the processability of the polymer and the physical properties of the end product depend upon the moisture content of the granules used as raw material.  The moisture content of the final product can, in some instances, markedly affect the mechanical properties such as impact strength.  Column 1, lines 55-63 teach that certain grades of thermoplastic polyester resin should be dried before injection molding in order to maintain their optimum properties.  Some polyesters should not be molded unless they are adequately dried.  Of course other polymers also can be benefited by drying.  This is especially true when melt temperatures exceed recommended limits or when extended mold cycle times are expected.  In some instances moisture levels as low as 0.02% are recommended for optimum processing.  The examples are directed toward a nylon material of dimensions as taught in example 2.  Column 6, lines 49-63 teach that an accurate, fast, and on-line measurement of the moisture level in polymers is possible if a comparative measurement technique is used.  The exact value of the moisture content is not required, for example, during injection molding or extrusion; instead an indication of whether the moisture level is lower or higher than a level desired would be sufficient and perhaps more useful.  By calibrating two standard values, one for the minimum and the other for the maximum acceptable moisture levels, a continuous monitoring of the polymer resins within a desired moisture level is possible.  Whenever the moisture level of the resins is within the acceptable range, the dryer can be turned off.  In so doing, overheating can be eliminated leading to a substantial savings in energy cost.  Thus it would have been obvious to one of ordinary skill in the art to repeat the drying step until a satisfactory water content level was reached as taught Suh because they would have recognized that there is a need to repeat/continue the drying process until a satisfactory level is reached because of the problems taught by Suh when too much water remains in the polymer material prior to processing it into a product.  
Claims 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,309,901.  Although the claims at issue are not identical, they are not patentably distinct from each other because some claims such as claim 15 are of a scope the is equivalent to patented claim 19, except with respect to the designation of a target area for fluorescent data being measured.  The instant claim fails to specify anything other than that it is a target area.  Thus the target area can be any surface or point on the article of manufacture chosen by the person making the measurement.  Thus although the wording is different, the scope is substantially equivalent and it is difficult for one to practice the patented claim without also practicing the instant claims.  
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.  In response to Applicant’s amendments, the rejection under 35 U.S.C 112(b) and the rejection under U.S.C 103 have been withdrawn, and the remaining rejections have been modified in accordance with the changes to the claims.  The arguments are moot with respect to the withdrawn rejections.  
With respect to the obviousness-type double-patenting rejection, applicant did not provide any argument directed toward that rejection.  Moreover, it has been modified to address the current claim language.  Thus the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to measuring water content and placing calibration data in databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797